                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ERIKA SALINAS CARVAJAL,                      )
                          Plaintiff,         )
                                             )       No. 1:17-cv-375
-v-                                          )
                                             )       Honorable Paul L. Maloney
TRINITY HEALTH MICHIGAN,                     )
                      Defendant.             )
                                             )

                                       JUDGMENT

      The Court has granted Defendant's motion to dismiss and has resolved all pending

claims. As required by Rule 58 of the Federal Rule of Civil Procedure, JUDGMENT

ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 3, 2019                                 /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
